ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 27 December 2021 has been considered.
Applicant’s amendment has been entered.
It is noted that due to the amendments, the claim objections to claims 1, 21, and 24 are withdrawn.
However, Applicant’s amendment does not place the application in condition for allowance for the following reasons.
Applicant’s arguments filed 27 December 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu, Applicant argues the prior art does not teach or suggest the claimed invention. Specifically, Applicant argues they have unexpectedly discovered that increasing wet strength while maintaining writability does not always correlate, and that the cited references, alone or in combination, do not recognize this. Applicant argues Silver discloses forming a weatherproof sheet, but does not teach or suggest forming cross-links between the cellulose fibers, polymers, or combinations thereof, or controlling the degree of cross-linking. Applicant further argues Hattori does not cure the deficiencies of Silver since Hattori is drawn to an optical film, and that modifying Hattori to apply to paper products would lead to unsatisfactory results; Applicant additionally argues Hattori is silent regarding forming cross-links between the coating layer and the substrate, or that the cross-linking strategy and/or materials of Hattori could be used to form cross-links between the coating layer and the substrate. Applicant argues Chung is silent with 
In response to Applicant’s arguments regarding Silver, the examiner acknowledges that Silver does not disclose forming cross-links between the cellulose fibers, polymers, or combinations thereof, or controlling the degree of cross-linking. However, the reference was not used to meet these limitations. Rather, Silver was used to teach the general structure of a recyclable weatherproof sheet comprising a cellulose 
In response to Applicant’s arguments regarding Hattori, the examiner acknowledges that while Hattori may be drawn to an optical film, the fact remains that Silver and Hattori are analogous inventions in the field of acrylic copolymer coatings. Hattori’s coating is made from an acrylic copolymer (A), another acrylic copolymer (B), and a crosslinker (C), which provides a coating that is excellent in durability under high temperature and humidity conditions. One of ordinary skill in the art would apply the teachings of Hattori to the acrylic copolymer coating of Silver in order to gain the benefit of excellent durability in high temperature and humidity conditions. Hattori was not used to teach inhibiting bright defects, but for the purpose of having a coating with excellent durability as noted above. Further, given that Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu discloses an identical structure with identical components as that presently claimed, then the structure would necessarily inherently have a cross-link existing between the plurality of cellulose fibers, the plurality of cellulose fibers and the plurality of first polymers, and the plurality of first polymers.
In response to Applicant’s arguments regarding Chung, the examiner acknowledges that Chung does not teach controlling the degree of cross-linking or wet strength, or maintaining writability as presently claimed; however, Chung was not used to teach these limitations. Rather, it is noted that while Chung does not disclose all the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, that a short fiber substrate contributes to the strength properties of recycled paper because it improves the tensile absorption and tensile strength, and in combination with the primary reference and other secondary references, discloses the presently claimed invention.
In response to Applicant’s arguments regarding Noel, Noel was not used to teach a limitation. Rather, Noel was used as an evidence reference to show the reaction product between an acrylic monomer and an isocyanate has a structure that is one of those presently claimed.
In response to Applicant’s arguments regarding Advanced Chemistry Labs, Advanced Chemistry Labs was not used to teach a limitation. Rather, Advanced Chemistry Labs was used as an evidence reference to show that divalent radicals include methylene molecules, making hexamethylene diisocyanate a divalent, i.e. multi-valent, organic molecule.
In response to Applicant’s arguments regarding Xu, while Xu may not explicitly recite writing or notebook paper, it is noted that the present claims are broadly drawn to a recyclable sheet, and not a particular kind of paper. Further, Xu was not used to teach the writability claimed, but was instead used to show that it is known in the art that controlling the degree of cross-links results in improved wet properties of paper. Therefore, it would have been obvious to one of ordinary skill in the art to control  In response to Applicant’s argument that Xu’s examples only use kraft paper, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967).
In response to Applicant’s arguments regarding Servante, while the examiner acknowledges that Servante may not disclose a recyclable sheet that maintains writability after getting wet, Servante was not used to meet this limitation. It is noted that while Servante does not disclose all the features of the present claimed invention, Servante is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s arguments regarding the Office’s position of inherency, this is not found persuasive. Applicant’s argument that the wet strength does not always correlate with writability is not found persuasive because Applicant only tested three samples, two of which provided satisfactory results. The sample 7 tested by Applicant may have been an outlier, but this is unclear due to the limited data provided by Applicant. Additionally, Applicant’s argument regarding that the wet strength does not always correlate with writability appears to cause a potential enablement issue. The present claims are drawn to an article having a wet strength of at least 400 N which maintains writability; however, if Applicant’s argument is true, then there would be instances where the wet strength would not allow the article to maintain writability, and thus it is unclear how Applicant is making and using the invention. Clarification in the form of more data regarding the wet strength and writability submitted in the form of an affidavit or declaration is respectfully requested. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Furthermore, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim 
Claims 1-24 remain rejected under 35 U.S.C. 103 as set forth in the Office action mailed 27 October 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787